Citation Nr: 1637786	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, including as secondary to diabetes mellitus.

3. Entitlement to service connection for erectile dysfunction (ED), including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.  He is the recipient of the Vietnam Service Medal and National Defense Service Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and for ED, including as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides during his military service.

2.  The Veteran has been diagnosed as having diabetes mellitus, type II.


CONCLUSION OF LAW

The Veteran's diabetes mellitus, type II, was presumptively incurred during his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and an injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The provisions of 38 C.F.R. § 3.303(b) only apply to diseases recognized by VA as "chronic".  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Diabetes mellitus is a "chronic" disease for VA purposes.  38 U.S.C.A. § 1101 (West 2014).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; those diseases include DM II (also known adult-onset diabetes).  38 C.F.R. § 3.309(e). 

The Veteran asserts that while serving aboard the U.S.S. Regulus (AE-57) off the coast of the Republic of Vietnam waterways and anchored in the bay off the city of Da Nang, he was exposed to herbicides (Agent Orange).  Specifically, he states that while docked at Da Nang, he unloaded and reloaded equipment, although he does not remember getting off the ship.  See Report of General Information dated October 2010.

The Board notes that "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116 (a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307 (a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  In Gray v. McDonald, No. 13-3339 (U.S. Vet. App. 23 , 2015), however, the Court held that, with respect to Da Nang Harbor, the manner in which VA defined inland waterways was both inconsistent with the regulatory purpose and irrational.  The Court found no meaningful difference in characteristics between Da Nang Harbor (designated as "blue water") and Quy Nhon and Ganh Rai Bay's (designated as "brown water").  The Court remanded the case for VA to re-evaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor.

Pursuant to the Gray decision, in February 2016, VA updated its procedural manual with respect to the distinction between inland waterways ('brown water') and offshore waters ('blue water').  As potentially pertinent to this case, Da Nang Harbor and Vung Tau Harbor were specifically identified as geographic locations determined to be 'offshore waters'.  M21-1, pt. IV, subpt. ii, ch. 1, § H.2.b (Feb. 5, 2016).  The rationale for excluding these harbors as inland waterways was that they were open to the sea with extensive entry distance for easy access; were not long or narrow; and had deep water channels contiguous with the South China Sea, for easy ship anchorages.  In addition, Da Nang Harbor was not connected to a major inland river.  Vung Tau Harbor, although connected northward to inland Ganh Rai Bay, was a geographically separate water body more closely identified with the South China Sea.  Additionally, there was no historical evidence of extensive Agent Orange aerial spraying in the Vung Tau or Da Nang area, so the potential for Agent Orange exposure was minimal.

Review of the Veteran's claims file confirms that he served aboard the U.S.S. Regulus.  In an April 2011 VA memo, it was determined that there was insufficient information to corroborate the alleged exposure to herbicide agents described by the Veteran to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and the National Archives and Records Administration (NARA).  It was, however, noted that U.S.S. Regulus was in the official waters of the Republic of Vietnam in March 1966 and April 1966, coinciding with the Veteran's service aboard the U.S.S. Regulus.  Additionally, U.S.S. Regulus does appear on VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," as updated May 5, 2016, showing that it docked at Da Nang during the relevant timeframe associated with the Veteran's service aboard the vessel (i.e. from March 1966 to November 1966) (USS Regulus (AF-57) conducted numerous in-port docking replenishments at Cam Ranh Bay, Vung Tau, An Thoi, and Da Nang during March-November 1966, May-July 1967, February-December 1968, October-December 1969, June-September 1970, and April-July 1971) .

VA treatment records document a confirmed diagnosis of diabetes mellitus, type II, and that the Veteran has been prescribed an oral agent to control it.  See VA medical treatment note dated October 2009.  Taking into consideration that the evidence of record shows that the U.S.S. Regulus docked at Da Nang Harbor coinciding with the Veteran's dates aboard the vessel, the Veteran is presumed to have been exposed to herbicides in service.  As he has developed diabetes mellitus, the Board finds that service connection is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted.



REMAND

The remaining claims on appeal must be remanded for further development.  Such development will aid the Board in making an informed decision, and ensure the claims are afforded every due consideration.

The Veteran believes that his peripheral neuropathy of the bilateral upper and lower extremities and ED are secondary to his diabetes mellitus.  The medical evidence of record confirms that he has these claimed disorders.  See VA Outpatient Note dated May 2015.  In light of the Board's decision granting service connection for diabetes mellitus, examinations are necessary to assess the relationships, if any, between the Veteran's neurological disorders of the upper and lower extremities as well as ED and his now service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Robinson v. Peake, 21 Vet. App. 545, 553 (2009) (stating the Board is required to consider all issues raised either by the claimant or by the evidence).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, including from Crawford County CBOC, dated since May 2015.

2. Then, schedule the Veteran for a VA neurological examination of his upper and lower extremities.  The entire claims file must be made available to the examiner for review.  The examination report should indicate that the claims file was reviewed.  The examiner should conduct all indicated tests and studies, and record all pertinent examination findings.

(a) The examiner must identify all current neurological disorders of the Veteran's upper and lower extremities, i.e., neuropathy, etc.

(b) The examiner must provide an opinion as to whether any current neurological disorder of the Veteran's upper and lower extremities had its clinical onset during active service or is related to any incident of service, to include herbicide exposure.

(c) The examiner must provide an opinion as to whether any current neurological disorder of the Veteran's upper and lower extremities was either (i) caused by, or (ii) aggravated, or permanently worsened, by his diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3. Also, schedule the Veteran for VA genitourinary examination to determine the etiology of his ED.  The entire claims file must be made available to the examiner for review.  The examination report should indicate that the claims file was reviewed.  The examiner should conduct all indicated tests and studies, and record all pertinent examination findings.

(a) The examiner must provide an opinion as to whether the Veteran's ED had its clinical onset during active service or is related to any incident of service, to include herbicide exposure.

(b) The examiner must provide an opinion as to whether the Veteran's ED was either (i) caused by, or (ii) aggravated, or permanently worsened, by his diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


